Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The present office action represents the first action on the merits. Claims 1-20 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority to Korean Patent Application No. 10-2018-0092045, filed 7 August 2018. Applicant’s claim to foreign priority has been deemed proper, and this application has accordingly been afforded the corresponding priority date.

Information Disclosure Statement
The Information Disclosure Statement (lDS) submitted on 31 December 2018 is in compliance with the provisions of 37 CFR 1.97 and has been fully considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reflective facets with sequentially increasing angles of inclination in a circumferential direction on a polygon mirror as described in the specification and in Claim 13. It is not sufficient to merely label the angles in question; the angles must be given clear, visible representation. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality: the Claim contains a grammatical error: “each of the plurality of reflective facets being configured to that reflect the light output from the steering unit” [sic.] (emphasis added; the word “that” is out of place). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventors regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "resolution" in Claim 13 is used by the claim to mean "the swath of the light beam from a light source with respect to the source’s optical axis," while the accepted meaning is "imaging quality" (see attached file “Hollows et al. (Resolution Definition),” first paragraph). The term is indefinite because the specification does not clearly redefine the term.
If applicant believes the specification does clearly redefine the term, either in accordance with the above definition or with another definition entirely, applicant may point out where the specification does so. Applicant may not alter the specification to redefine the term in question.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 10-12, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carothers (U.S. Pre-Grant Patent Publication No. 2017/0146639, hereafter “Carothers”) in view of Ishikawa et al. (U.S. Patent No. 10078132, hereafter “Ishikawa”).
With respect to Claim 1, Carothers teaches:
An optical scanner (disclosed by Carothers in Fig. 3 and Para. 25 as “LiDAR System 102” and in all subsequent references in Carothers thereof; LiDAR systems necessarily comprise at least a scanner)
comprising:
at least one light source configured to emit light (disclosed by Carothers in Fig. 3 and Para. 25 as “monolithic transceiver 202”, comprising, per Fig.4 and Para. 27, “laser 402”, as well as in all subsequent references in Carothers thereof)
a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source (disclosed by Carothers in Fig. 3 and Para. 25 as “rotatable wedge prisms 206 and 208” and in all subsequent references in Carothers thereof)
the steering unit comprising a plurality of first prisms (disclosed by Carothers in Fig. 3 and Para. 25 as “rotatable wedge prisms 206 and 208” and in all subsequent references in Carothers thereof)
each of the plurality of first prisms comprising an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light (disclosed by Carothers in Fig. 3 and Para. 25 as “rotatable wedge prisms 206 and 208” and in all subsequent references in Carothers thereof; each prism possesses both such surfaces)
	Carothers may not teach:
a polygon mirror
configured to perform, by using the light output from the steering unit, scanning in a second direction different than the first direction based on a rotation of the polygon mirror
the polygon mirror comprising a plurality of reflective facets
each of the plurality of reflective facets being configured to that reflect the light output from the steering unit [sic.]
However, Ishikawa discloses each of the above in Fig. 17 and Col. 7, line 56 as “mirror unit MU”, as well as in all subsequent references in Ishikawa thereof. Ishikawa further teaches that the technique of scanning via a rotating polygon mirror (such as “mirror unit MU”) to increase detection range was well-known in the art of LiDAR systems and components thereof at the time of filing: “Accordingly, scanning is performed with a narrowed light flux, whereby enlargement of a detection range can be attained. As a general scanning technique, a technique to rotate or oscillate a mirror or a polygon mirror with multiple mirror surfaces has been known” (Col. 1, Lines 32-36). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add the polygon mirror disclosed by Ishikawa to the LiDAR system taught by Carothers with the motivation of increasing the detection range of the device, supra.

With respect to Claim 2, Carothers/Ishikawa teaches the optical scanner of Claim 1. Carothers further teaches:
wherein the at least one light source comprises a laser diode configured to emit a laser beam (Disclosed by Carothers in Fig. 4 and Para. 27 as “laser 402” which, per Para. 27, “is any type of laser diode”).

With respect to Claim 3, Carothers/Ishikawa teaches the optical scanner of Claim 1. Carothers further teaches:
wherein the steering unit is further configured to change a traveling path of the light emitted from the at least one light source in the first direction based on a rotation of the plurality of first prisms (disclosed by Carothers in Fig. 3 and Para. 25 as “rotatable wedge prisms 206 and 208” and in all subsequent references in Carothers thereof).

With respect to Claim 10, Carothers/Ishikawa teaches the optical scanner of Claim 1. Carothers further teaches:
a reflective member (Disclosed by Carothers in Fig. 3 and Para. 25 as “cone mirror 320” and in all subsequent references thereof)
configured to reflect the light output from the steering unit to the polygon mirror (Disclosed by Carothers in Fig. 3 and Para. 25 as “cone mirror 320” and in all subsequent references thereof, which performs the recited function, provided the polygon mirror taught by Ishikawa in Fig. 17 and Col. 7, line 56 as “mirror unit MU”)

With respect to Claim 11, Carothers/Ishikawa teaches the optical scanner of Claim 1. Ishikawa further teaches:
wherein the second direction is perpendicular to the first direction (disclosed by Ishikawa in Fig. 7 and in Col. 4, lines 28-37: “in the case where the mirror unit MU is rotated from the scanning angle center…by an rotation angle •=45 degrees around the rotation axis RO, as a relative angle difference between a light flux LB after having been reflected on the second mirror surface M2 and a light flux LB immediately after having been emitted from the light projecting system, a scanning angle… becomes 90 degrees”).
While the above embodiment taught by Ishikawa is different from the embodiment used as the basis of rejection for Claim 1, the motivation to combine this embodiment with the steering unit as taught by Carothers remains the same as in Claim 1.
 
With respect to Claim 12, Carothers/Ishikawa teaches the optical scanner of Claim 1. Ishikawa further teaches:
wherein the plurality of reflective facets are configured with angles of inclination, respectively, to change a travel path of the light output from the steering unit in the first direction [sic.] (Disclosed by Ishikawa in Fig. 12 and in Col. 12, Lines 53-56: “The inclination angle •1 of the mirror-surface RM1 relative to the rotation axis RO is made different from the inclination angle •2 of the mirror-surface RM2 relative to the rotation axis RO”)
the angles of inclination of the plurality of reflective facets, respectively, are different from each other (Disclosed by Ishikawa in Fig. 12 and in Col. 12, Lines 53-56: “The inclination angle •1 of the mirror-surface RM1 relative to the rotation axis RO is made different from the inclination angle •2 of the mirror-surface RM2 relative to the rotation axis RO”).
While the above embodiment taught by Ishikawa is different from the embodiment used as the basis of rejection for Claim 1, the motivation to combine this embodiment with the steering unit as taught by Carothers remains the same as in Claim 1.

With respect to Claim 15, Carothers/Ishikawa teaches the optical scanner of Claim 1. Ishikawa further teaches:
wherein the polygon mirror comprises at least two sub-polygon mirrors (disclosed by Ishikawa in Fig. 17 and Col. 7, line 56 as “mirror unit MU”, as well as in all subsequent references in Ishikawa thereof)
disposed symmetrically with respect to a plane parallel to a traveling direction of the light emitted from the at least one light source, (disclosed by Ishikawa in Fig. 17 and Col. 7, line 56 as “mirror unit MU”, as well as in all subsequent references in Ishikawa thereof)
a pair of sub-polygon mirrors disposed symmetrically with respect to the plane among the sub-polygon mirrors have a same shape (disclosed by Ishikawa in Fig. 17 and Col. 7, line 56 as “mirror unit MU”, as well as in all subsequent references in Ishikawa thereof).

With respect to Claim 17, Carothers/Ishikawa teaches the optical scanner of Claim 1. Carothers further teaches:
A light detection and ranging (LIDAR) system (disclosed by Carothers in Fig. 3 and Para. 25 as “LiDAR System 102” and in all subsequent references in Carothers thereof)
the optical scanner being configured to scan an object based on light (disclosed by Carothers in Fig. 3 and Para. 25 as “LiDAR System 102” and in all subsequent references in Carothers thereof; LiDAR systems necessarily comprise at least a scanner, which is necessarily configured to scan objects based on light)
and a detector configured to receive light reflected from the object (disclosed by Carothers in Fig. 3 and Para. 25 as “monolithic transceiver 202”, as well as in all subsequent references in Carothers thereof)

With respect to Claim 18, Carothers/Ishikawa teaches the LIDAR system of Claim 17. Carothers further teaches:
wherein the steering unit is further configured to change a traveling path of the light emitted from the at least one light source in the first direction based on a rotation of the plurality of first prisms (disclosed by Carothers in Fig. 3 and Para. 25 as “rotatable wedge prisms 206 and 208” and in all subsequent references in Carothers thereof, wherein, per Para. 26, “wedge prism 206 may be in a first position while wedge prism 208 is in a second position. This causes the wedge prisms 206 and 208 to steer the laser beam 106 in a second direction.”)
	It should be noted that Carothers defines “second direction” in the same manner in which applicant defines “first direction” (see at least Para. 3 for details).

With respect to Claim 20, Carothers/Ishikawa teaches the LIDAR system of Claim 17. Carothers further teaches:
wherein the detector is disposed at a location where light which is reflected from the object, incident on a reflective facet of the polygon mirror, and reflected from the reflective facet is received (disclosed by Carothers in Fig. 3 and Para. 25 as “monolithic transceiver 202”, as well as in all subsequent references in Carothers thereof; it can be seen that the transceiver taught by Carothers is situated in this manner)
Ishikawa further teaches:
the reflective facet to which the light reflected from the object is incident is the same as a reflective facet configured to reflect the light emitted from the at least one light source to the object (disclosed by Ishikawa in Fig. 17 and Col. 7, line 56 as “mirror unit MU”, as well as in all subsequent references in Ishikawa thereof)
In this case, the outgoing and returning laser beams depicted by Ishikawa are interpreted as corresponding to the outgoing and returning laser beams 106 and 108 of Carothers, wherein laser beam 106 of Carothers strikes the polygon mirror of Ishikawa at points P1 and P2 of Fig. 17, and reflected laser light beam 108 of Carothers strikes the polygon mirror of Ishikawa at points P3 and P4 of Fig. 17.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carothers in view of Ishikawa, further in view of Reaves et al. (US Patent No. 3,765,743, hereafter “Reaves”)
With respect to Claim 4, Carothers/Ishikawa teaches the optical scanner of Claim 1. Carothers/Ishikawa may not teach that the plurality of first prisms are disposed circularly around a center point of the steering unit. However, Reaves teaches the use of a circular arrangement of prisms mounted on a wheel to perform scanning in a desired direction: “Image plane scanning is accomplished in accordance with the present invention by a scanning wheel assembly 12, including a scanning wheel 13 and a plurality of prisms 14” (Col. 3, lines 14-17; see also Figs. 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Reaves with the teaching of Carothers/Ishikawa since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the scanning wheel assembly taught by Reaves for the pair of prisms used in the device taught by Carothers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With Respect to Claim 7, Carothers/Ishikawa/Reaves teaches the optical scanner of Claim 4. Carothers/Ishikawa/Reaves may not teach that the steering unit further comprises a plurality of second prisms corresponding to the plurality of first prisms. However, the claim merely recites the duplication of a part already disclosed in the prior art without producing a new and unexpected result. It can be seen that the prior art already teaches the elements of the claim (in this case, the plurality of prisms disclosed by Reaves in Figs. 2 and 3 and Col. 3, Lines 14-17, as described above).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have doubled the number of sets of prisms used in the steering unit since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carothers in view of Ishikawa, further in view of Birch et al. (“Pseudo-random Prism Arrays for Lensless Computational Imagers”, hereafter “Birch”).
Carothers/Ishikawa teaches the optical scanner of Claim 1. Carothers/Ishikawa may not teach that at least two of the plurality of first prisms comprise output facets having different angles of inclination. However, Birch teaches that “pseudo-random” prism arrays comprising prisms with varying angles of inclination may be used in a variety of applications. Birch first teaches a method of calculating the z-coordinate of each of the three vertices on the output facet of the prism elements provided, which is partially dependent upon the location of the prism element on the array, represented by the x- and y-coordinates of the same vertices (see “Calculation of Optimal Facet Angles”, specifically Fig. 1 and equation 6). It is implicit that, since the z-coordinate of each of these vertices is determined at least in part by the location of the prism on the prism array, the angle of inclination of each prism may differ.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Birch with the teachings of Carothers/Ishikawa since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art lies not on any individual element or function but in the very combination itself – that is, in the substitution of prisms with facets having different angles of inclination as taught by Birch for the prisms taught by Carothers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carothers in view of Ishikawa, further in view of Birch and further in view of Miyazaki (Japanese Patent Doc, ID JP 3802394, hereafter “Miyazaki”).
Carothers/Ishikawa/Birch teaches the optical scanner of Claim 5. Carothers/Ishikawa/Birch may not teach that output facets of first prisms disposed at symmetrical locations with respect to a center point among the plurality of first prisms have a same angle of inclination. However, Miyazaki teaches the use of a symmetrical lens consisting of multiple triangular prisms: “For example, the lens 71 is formed by flattening one surface 71a and forming a left and right symmetric prism group on the other surface 71b. In each prism, as shown in the enlarged view of the main part in the drawing, one surface 71c of two intersecting surfaces is raised vertically (90 degrees), and the second surface 71d is angled less than a right angle” (Para. 75 of the attached machine translation, see also Fig. 6(c) in the original document, also attached). As the source characterizes the prism groups in question to be symmetric, each pair of prisms (one from each group in a pair) must be symmetric, which in this case means they must also have the same angle of inclination (since they need to be identical in shape). As Fig. 6(c) in the original document demonstrates, this symmetry creates a uniform scanning pattern. It does not take more than ordinary skill in the art of LiDAR systems and components thereof to realize that a uniform, predictable scanning pattern is desirable. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the device taught by Carothers/Ishikawa/Birch such that prisms arranged symmetrically on the steering unit had the same angle of inclination, with the motivation of producing a uniform scanning pattern.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carothers in view of Ishikawa, further in view of Reaves and further in view of Birch.
Carothers/Ishikawa/Reaves teaches the optical scanner of Claim 7. Carothers/Ishikawa/Reaves may not teach that least two of the plurality of second prisms comprise a plurality of output facets having different angles of inclination. However, Birch teaches that “pseudo-random” prism arrays comprising prisms with varying angles of inclination may be used in a variety of applications. Birch first teaches a method of calculating the z-coordinate of each of the three vertices on the output facet of the prism elements provided, which is partially dependent upon the location of the prism element on the array, represented by the x- and y-coordinates of the same vertices (see “Calculation of Optimal Facet Angles”, specifically Fig. 1 and equation 6). It is implicit that, since the z-coordinate of each of these vertices is determined at least in part by the location of the prism on the prism array, the angle of inclination of each prism may differ.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Birch with the teachings of Carothers/Ishikawa/Reaves since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art lies not on any individual element or function but in the very combination itself – that is, in the substitution of prisms with facets having different angles of inclination as taught by Birch for the prisms on the scanning wheel taught by Reaves. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carothers in view of Ishikawa, further in view of Reaves, further in view of Birch, and further in view of Miyazaki.
Carothers/Ishikawa/Reaves/Birch teaches the optical scanner of Claim 8. Carothers/Ishikawa/Reaves/Birch may not teach that second prisms disposed at symmetrical locations with respect to the center point among the plurality of second prisms have a same angle of inclination. However, Miyazaki teaches the use of a symmetrical lens consisting of multiple triangular prisms: “For example, the lens 71 is formed by flattening one surface 71a and forming a left and right symmetric prism group on the other surface 71b. In each prism, as shown in the enlarged view of the main part in the drawing, one surface 71c of two intersecting surfaces is raised vertically (90 degrees), and the second surface 71d is angled less than a right angle” (Para. 75 of the attached machine translation, see also Fig. 6(c) in the original document, also attached). As the source characterizes the prism groups in question to be symmetric, each pair of prisms (one from each group in a pair) must be symmetric, which in this case means they must also have the same angle of inclination (since they need to be identical in shape). As Fig. 6(c) in the original document demonstrates, this symmetry creates a uniform scanning pattern. It does not take more than ordinary skill in the art of LiDAR systems and components thereof to realize that a uniform, predictable scanning pattern is desirable. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the device taught by Carothers/Ishikawa/Reaves/Birch such that prisms arranged symmetrically on the steering unit had the same angle of inclination, with the motivation of producing a uniform scanning pattern.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carothers in view of Ishikawa, further in view of Jeong et al. (U.S. Pre-Grant Patent Publication No. 2019/0212419, hereafter “Jeong”), further in view of Shiraishi (U.S. Pre-Grant Patent Publication No. 2013/0342822, hereafter “Shiraishi”).
Carothers/Ishikawa teaches the optical scanner of Claim 12. Carothers/Ishikawa may not teach that a minimum angle of inclination of a reflective facet among the plurality of reflective facets is 0o. However, Jeong teaches the use of a polygon mirror in a LiDAR device which may have faces with different angles of inclination, but which clearly only tilt any given face in one direction. From Jeong, in reference to Fig. 43: “the plurality of reflective surfaces 8910, 8920, 8930, and 8940 may be tilted at different angles about the rotating shaft 8950” (see Para. 577). It can be seen in Fig. 43 that Jeong defines these angles as the same angles which applicant indicates the claimed angle of inclination to be, and that the mirror taught by Jeong can have a vertical surface (thereby permitting a minimum angle of 0o).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Jeong with the teaching of Carothers/Ishikawa since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the polygon mirror taught by Jeong for the polygon mirror embodied in Fig.12 as taught by Ishikawa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Carothers/Ishikawa/Jeong may not teach that the plurality of reflective facets is disposed circularly around a center point of the polygon mirror. Carothers/Ishikawa/Jeong may also not teach that an angle of inclination of each of the plurality of reflective facets, respectively, sequentially increases by a half of a resolution of the at least one light source in a circumferential direction. However, Shiraishi discloses a mirror with the claimed properties for use in a LiDAR system.
With respect to the first of the above limitations, in which the plurality of reflective facets is disposed circularly around a center point of the polygon mirror, Shiraishi states the following: “The polygonal mirror 25 is a rotating body on which plural reflective surfaces are formed on its outer periphery” (disclosed in Para. 31, see also Figs. 3 and 4). Shiraishi further teaches that the use of a polygon mirror constructed in such a manner permits greater control over the scanning direction of a LiDAR device: “shape of each of plural reflective surfaces is decided so that a spread angle (in particular, a spread angle on plane including a rotational axis 25a of the polygonal mirror 25 and a light axis of the measuring laser beam L2) of the measuring laser beam L2 emitted toward the predetermined direction may be a desired angle” (Para. 32).
With respect to the second of the above limitations, the reflective facets of the polygon mirror taught by Shiraishi (above) possess angles of inclination which sequentially increase by an amount equal to the swath of the beam reflected. It can be seen in Fig. 3 that the beams reflected off the reflective surfaces R1, R2, R3, and R4 have a spread angle of Θ, and that the angle of inclination of each the surfaces in question sequentially changes by an amount equal to that spread angle Θ (see also Paras. 35-37 and 41-43). Shiraishi further teaches that the angles of inclination of these surfaces sequentially change in such a manner in order to prevent the beams from scanning in overlapping areas, but that overlapping scans may be desirable: “Also, in the present embodiment, the laser beam generating device 2 generates measuring laser beams so that areas illuminated by each of the measuring laser beams may not overlap. However, the laser beam generating device 2 may generate measuring laser beams so that areas illuminated by each of the measuring laser beams may partially overlap, or the areas may be spaced at predetermined intervals” (Para. 52). Since using angles of inclination which sequentially increase by half of the resolution of the light source would necessarily mean that the change in angles would be smaller than the resolution of the light source, overlap in scanning areas would be permitted.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the polygon mirror taught by Carothers/Ishikawa/Jeong to have reflective facets disposed circularly around a center point with the motivation of achieving greater control over the device’s scanning direction, as indicated above. Similarly, it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the facets of the polygon mirror taught by Carothers/Ishikawa/Jeong such that each respective angle of inclination of each of the plurality of reflective facets would sequentially increase by a half of a resolution of the at least one light source in a circumferential direction, with the motivation of permitting overlap in the scanning area covered by each facet, supra.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carothers in view of Ishikawa, further in view of Otana (U.S. Pre-Grant Patent Publication No. 2021/0364943, hereafter “Otana”), further in view of Tanimoto et al. (U.S. Pre-Grant Patent Publication No. 2002/0085081, hereafter “Tanimoto”).
Carothers/Ishikawa teaches the optical scanner of Claim 1. Carothers further teaches:
a first motor (Disclosed by Carothers in Fig. 3 and Para. 25 as “motors 210 and 212” as well as in all subsequent references in Carothers thereof)
configured to rotate the steering unit around a first axis parallel to a traveling direction of the light emitted from the at least one light source (Disclosed by Carothers in Fig. 3 and Para. 25 as “motors 210 and 212” as well as in all subsequent references in Carothers thereof)
a controller configured to independently drive… the first motor (Disclosed by Carothers in Fig. 3 and Para. 26: “In this example, controller 214 may receive control instructions that instruct the motors 210 and 212 to rotate the wedge prisms 206 and 208”)
Carothers/Ishikawa may not teach a second motor configured to rotate the polygon mirror around a second axis perpendicular to the traveling direction of the light emitted from the at least one light source. However, Otana teaches the use of such a motor to drive a polygon mirror used in the same capacity as in Ishikawa: “The motor 63 is an example of a driving portion for rotationally driving the polygon mirror 62” (Para. 21; see also Fig. 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Otana with the teaching of Carothers/Ishikawa since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the motor taught by Otana for the rotation means implicit in the device taught by Ishikawa (while Ishikawa does not explicitly teach a method or means for rotating a polygon mirror, it is implicit that the polygon mirror must be driven in some way, since perpetual motion is impossible). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Carothers/Ishikawa/Otana may not teach that the controller is also configured to independently drive each of the at least one light source, and independently drive the second motor (in addition to the first motor). However, Tanimoto teaches the use of a controller which, among many other capabilities, performs the claimed functions: “The main controller 61 rotates the polygon mirror 21 and drive the laser LD-K to emit the light beam BM-K so that it scans the sensor 48 and also a sensor 49” [sic.] (Para. 91, see also Fig. 5).
	A claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. In this case, the limiting function is that of bringing prior-known elements (a controller configured to independently drive the first motor and a controller configured to independently drive the second motor and the at least one light source) together as one single controller. Thus, it would have been prima facie obvious at the time of filing to combine the controller taught by Carothers with the controller taught by Tanimoto, since the combination of the references is merely the act of making a set of prior-known elements contiguous. MPEP 2144.04.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carothers in view of Ishikawa, further in view of Otana.
Carothers/Ishikawa teaches the optical scanner of Claim 1. Carothers/Ishikawa may not teach that the steering unit further comprises a first steering unit and a second steering unit. However, the claim merely recites the duplication of a part already disclosed in the prior art without producing a new and unexpected result. It can be seen that the prior art already teaches the elements of the claim (in this case, the steering unit disclosed by Carothers in Fig. 3 and Para. 25 as “rotatable wedge prisms 206 and 208” and in all subsequent references in Carothers thereof).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have doubled the number of steering units since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378.
Carothers/Ishikawa may not teach that the first steering unit and the second steering unit are disposed at two sides of the polygon mirror, respectively. However, Otana teaches the use of a polygon mirror situated between two light sources which performs scanning in two directions simultaneously: “The polygon mirror 62 scans the two beams of laser light emitted from the two light sources 61 in different directions” (Para. 21; scanning in two directions “parallel to front-rear direction D1” as described in Para. 21 is only possible if the light sources are situated symmetrically on either side of the mirror, see also Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to position the steering units of Carothers at two different sides of the polygon mirror of Ishikawa (as taught by Otana) given the finite number of possible ways to arrange such steering units with respect to the mirror (KSR rationale E). In other words, it would have been obvious to try, by one of ordinary skill in the art at the time of filing, to position the steering units on either side of the polygon mirror since there are a finite number of identified potential solutions (i.e. sides on a polygon mirror to scan with) to the recognized need (optical scanning) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carothers in view of Ishikawa, further in view of Mheen et al. (U.S. Pre-Grant Patent Publication No. 2014/0240691, hereafter “Mheen”).
Carothers/Ishikawa teaches the LIDAR system of Claim 17. Carothers/Ishikawa may not teach that the detector is disposed at a location where the light reflected from the object is directly received. However, Mheen teaches the use of a ladar (laser radar) system to scan an especially wide area and create 3-dimensional images of target objects: “The present disclosure has been made in an effort to provide a laser radar system which can be driven for a wide area in association with a target” (Para. 16). It can be seen in Fig. 6, among other embodiments, that the detectors used (labeled as 720 and 730) directly receive light which is reflected from the object being scanned without being reflected off any other surface. If the light first needed to be reflected off another object (i.e. a polygon mirror) before reaching the detector, the amount of light which could reach the detector and therefore the scanning area of the device would be limited by the cross-sectional area of the reflecting surface of that object, therefore impeding the device’s ability to scan a wide area, regardless of how one defines “wide”. Thus, it would have been prima facie obvious to modify the device taught by Carothers/Ishikawa such that the detector was repositioned to directly receive reflected laser light from the target object, with the motivation of eliminating a limit to the scanning area.

Conclusion
	The prior art made of record and not relied upon in the present basis of rejection is noted in the attached form PTO-892 and is considered pertinent to applicant's disclosure. The art consists of:
Goto (U.S. Patent No. 4,795,224), which discloses an optical scanning pattern generator.
Wangler et al. (U.S. Patent No. 5,757,472), which discloses a vehicle sensor using, among other components, a polygon mirror comprising reflecting surfaces with different angles.
Hanada et al. (Japanese Patent Document, ID JP2018028484), which discloses a LiDAR device which, in some embodiments, uses a Fresnel lens.
Wiles (U.S. Patent No. 5570183)
Hosokawa et al. (U.S. Patent No. 5,864,391)
Jeszenoi et al. (European Patent Document disclosed by applicant, machine translation attached)
KR101687994B1 (Korean Patent Document disclosed by applicant, machine translation attached)
JP2017032359 (Japanese Patent Document disclosed by applicant, machine translation attached)
Peng (European Patent Application disclosed by applicant)
Peng (U.S. Patent No. 5,272,325)
Stenton (U.S. Patent No. 8,174,749)
Tan et al. (U.S. Patent No. 7,544,945)
O’Keefe (U.S. Pre-Grant Patent Publication No. 2019/0204423)
Tohme et al. (U.S. Patent No. 10,267,619)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Zawacki whose telephone number is (571) 272-8114. The examiner can normally be reached 9:30 AM - 6:30 PM Monday - Thursday, 9:30 AM - 5:30 PM Friday (every other Friday off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571) 207-6272. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z./Examiner, Art Unit 4175 


/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626